       Case 4:18-cv-00880-SWW Document 38 Filed 07/07/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION



FLOYD T. SMITH                    *
                       PLAINTIFF *
                                  *
V.                                *
                                  *              CASE NO. 4:18CV00880 SWW
                                  *
MAJOR GENERAL KENDALL W.          *
PENN, the Adjunct General for the *
State of Arkansas                 *
                     DEFENDANT *
                                  *

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that Plaintiff’s claims under Title VII of the Civil

Rights Act of 1964, as amended, are DIMISSED WITH PREJUDICE, and

Plaintiff’s supplemental state law claim is dismissed without prejudice pursuant to

28 U.S.C. ' 1367(c)(3). This action is dismissed in its entirety.

      IT IS SO ORDERED THIS 7TH DAY OF JULY, 2020.


                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
